Citation Nr: 1110215	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for migraine and tension headaches.

2.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.

3.  Entitlement to an initial evaluation in excess of 20 percent for disc desiccation at L5-S1 with disc bulge, left neural forminal stenosis, and radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative disease of the anterior cruciate ligament with patellofemoral pain syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome.

6.  Entitlement to an initial evaluation in excess of 10 percent for status post right hip resurfacing arthroplasty prior to February 19, 2008, and in excess 30 percent from April 1, 2009.

7.  Entitlement to an initial evaluation in excess of 10 percent for left hip femoral head avascular necrosis.

8.  Entitlement to an initial compensable evaluation for allergic rhinitis with polyposis.

9.  Entitlement to an initial compensable evaluation for sinusitis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active military service from February 1978 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2007 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran and his spouse testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is also associated with the claims folder.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.

On the same day as his July 2010 hearing, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the newly received evidence.  38 C.F.R. § 20.1304 (2010).

Shortly thereafter, in August 2010, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal.  While he did not include a specific waiver of RO jurisdiction of such evidence, the Board notes that the gist of his August 2010 and September 2010 statements of record coupled with his July 2010 hearing testimony can be accepted as a waiver of RO jurisdiction.  Therefore, the Board may also properly consider this newly received evidence.  Id.

At the time of the Veteran's Board hearing, he and his spouse indicated that he was having increased problems with his service-connected bilateral shoulder disabilities, gastroesophageal reflux disease, and anemia.  If the Veteran would like to file claims of entitlement to increased ratings for such disabilities, he should inform the RO.

The issues of entitlement to an initial evaluation in excess of 30 percent for depressive disorder, entitlement to an initial evaluation in excess of 20 percent for disc desiccation at L5-S1 with disc bulge, left neural forminal stenosis, and radiculopathy, entitlement to an initial evaluation in excess of 10 percent for right knee degenerative disease of the anterior cruciate ligament with patellofemoral pain syndrome, entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome, entitlement to an initial evaluation in excess of 10 percent for status post right hip resurfacing arthroplasty prior to February 19, 2008, and in excess 30 percent from April 1, 2009, entitlement to an initial evaluation in excess of 10 percent for left hip femoral head avascular necrosis, entitlement to an initial compensable evaluation for allergic rhinitis with polyposis, and entitlement to an initial compensable evaluation for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's migraine and tension headaches have been manifested by frequent and completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

2.  The Veteran is in receipt of the maximum schedular evaluation for migraine and tension headaches and there is no indication that his disability picture is not adequately contemplated by the rating schedule.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for migraine and tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran filed his claim of entitlement to service connection for headaches in March 2007.  He was notified of the provisions of the VCAA by the AOJ in correspondence dated in April 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  With respect to the Dingess requirements, such letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the AOJ effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In an August 2007 rating decision, the AOJ granted entitlement to service connection and assigned an initial rating for the Veteran's headache disability.  The Veteran appealed the assignment of the initial evaluation for that benefit.  He was again notified of the provisions of the VCAA by the AOJ in correspondence dated in May 2008.

As noted above, the Veteran's claim for an initial rating in excess of 50 percent for his headache disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to the instant case because the purpose that the notice is intended to serve has been fulfilled.  Id.   

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the AOJ has obtained service treatment records, private and VA treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted private and VA treatment records as well as written statements discussing his contentions.  

Additionally, in July 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (the Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the July 2010 hearing, the undersigned enumerated the issue on appeal.  Also, information was solicited regarding severity of the Veteran's headaches, including the frequency and duration of his symptoms.  He was also asked if he possessed evidence showing the increased severity of his service-connected migraine and tension headaches.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than evidence from a private neurologist that has already been submitted by the Veteran and associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran was also provided with VA examinations in July 2007 and May 2008.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's headache disability since the May 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his headache disability under the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Since May 1, 2007, the Veteran has received an initial 50 percent rating for his service-connected migraine and tension headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 

Under Diagnostic Code 8100, a maximum 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

In his March 2007 claim, the Veteran asserted that he suffered from headaches that began during active duty. 

A May 2007 private neurological consultation report listed an impression of chronic vascular headaches of a migraine type.

In a July 2007 VA general medical examination report, the Veteran complained of daily headaches, including stress/tension and migraine headaches that were right-sided and associated with photophobia and phonophobia.  He reported that he gets debilitating migraines occurring one to two times per week, can sometimes be incapacitated for up to three days, and has a current medical regimen for migraines that has improved his overall headaches.  The examiner listed a diagnosis of migraine/tension headaches.

In a May 2008 VA joints examination report, the Veteran complained of daily chronic headaches and incapacitating migraine headaches occurring five times per week lasting several hours in duration.  He reported that his typical headache was pancranial in nature and associated with nausea, vomiting, photophobia, and general malaise.  The examiner indicated that due to daily use of an acetaminophen-containing product, there was some suggestion of analgesic-induced rebound headache underlying his diagnosis of migraine headache.  Diagnoses of migraine headaches, chronic daily headaches, and analgesic-induced rebound headache were listed in the report.  The examiner further opined that it was more likely than not that the Veteran was unable to engage in any meaningful employment secondary to his severe problems with regards to significant pain which was readily apparent with regards to his chronic daily headaches and multiple joint complaints. 

VA treatment records dated from 2007 to 2010 revealed complaints and findings of migraine headaches.  Records from SSA contained private treatment records from A. B., M.D., dated in 2007 and 2008 that showed treatment for cephalgia, chronic headaches, common migraines, fatigue, complicated pain control, and anxiety. 

The Veteran submitted a copy of his journal in July 2008, detailing his daily complaints of pain, incapacitation, and nausea as well as his medication regimen.  During his July 2010 hearing, the Veteran asserted that he suffers from headaches a minimum of three to five days a week with symptoms of photophobia and nausea.  

In an August 2010 statement, a private neurologist, A. B., M.D., noted that the Veteran had been under his neurological care since October 2007 for intractable headaches.  It was noted that the Veteran had been very complaint with all recommendations but that no obvious triggers for his condition had been ascertained.  The physician opined that the Veteran was disabled due to the intractable nature of his condition which had also affected his psychosocial environment.  The Veteran was noted to experience three to five incapacitating headaches a week and to require rescue therapy two to three times a week, including an aggressive regimen of narcotic therapy.  The physician further noted that the Veteran represented a small fraction of patients unable to maintain a reasonable quality of life despite remaining complaint with all recommendations and that his disability was likely permanent and incapacitating.  

In an August 2010 lay statement, the Veteran's spouse reported that he suffers from almost daily unbearable migraines and headaches. 

Analysis

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 50 percent for service-connected migraine and tension headaches.

In this case, the Veteran's migraine and tension headaches have been properly rated at 50 percent, the maximum allowable rating under Diagnostic Code 8100, for the entire appeal period.  Specifically, the evidence of record, to include medical treatment reports as well as the Veteran's and his spouse's statements, reflects that such disability is manifested by frequent and completely prostrating and prolonged attacks which are productive of severe economic inadaptability.  In this regard, the evidence shows that the Veteran has frequent, i.e., daily, headaches with associated symptomatology, to include nausea, vomiting, photophobia, and general malaise, that result in incapacitating episodes, i.e., completely prostrating and prolonged attacks.  Moreover, as evidenced by the May 2008 VA examiner and Dr. A.B. in an August 2010 statement, such are productive of severe economic inadaptability. 

As the Veteran is in receipt of the maximum schedular evaluation for migraine and tension headaches, the Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

After reviewing the totality of the evidence in this case, the symptoms described by the Veteran and his spouse, as well as documented by the medical providers, fit squarely within the criteria found in Diagnostic Code 8100 for migraine headaches.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Significantly, the Veteran's primary symptom is frequent prostrating attacks.  Additionally, it is clear from the evidence that the disability has had a severe impact on his economic adaptability.  However, the maximum rating criteria for migraine headaches contemplates frequent prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  There are no additional symptoms of his migraine and tension headaches that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has already been granted a TDIU, effective May 1, 2007, the same date that service connection was awarded for his migraine and tension headaches.  Therefore, it is unnecessary to discuss this issue further.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for migraine and tension headaches must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

An initial evaluation in excess of 50 percent for migraine and tension headaches is denied.


REMAND

A review of the claims file reveals that further development regarding the issues of entitlement to an initial evaluation in excess of 30 percent for depressive disorder, entitlement to an initial evaluation in excess of 20 percent for disc desiccation at L5-S1 (with disc bulge, left neural forminal stenosis, and radiculopathy), entitlement to an initial evaluation in excess of 10 percent for right knee degenerative disease of the anterior cruciate ligament with patellofemoral pain syndrome, entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome, entitlement to an initial evaluation in excess of 10 percent for status post right hip resurfacing arthroplasty prior to February 19, 2008, and in excess 30 percent from April 1, 2009, entitlement to an initial evaluation in excess of 10 percent for left hip femoral head avascular necrosis, entitlement to an initial compensable evaluation for allergic rhinitis with polyposis, and entitlement to an initial compensable evaluation for sinusitis is warranted.

The Board notes that the Veteran last had VA examinations evaluating his service-connected sinusitis and allergic rhinitis with polyposis in July 2007 and his service-connected hip, knee, back, and psychiatric disabilities in May 2008.  VA treatment notes dated in March 2010 showed that the Veteran underwent a right hip arthrogram and discussed total hip arthroplasty as the next surgical option.  Additional VA treatment records dated in 2010 showed complaints of suicidal ideation and findings of severe depression.  In a July 2010 statement, a VA physician noted that the Veteran continued to experience substantial interference from his mental conditions, including posttraumatic stress disorder, major depression, and pain disorder, despite aggressive treatment which severely hindered his ability to work, rendering him unemployable.  

During his July 2010 hearing, the Veteran reported that he had been diagnosed with polymyalgia rheumatic and that his orthopedic disabilities had increased in severity since 2007 with symptoms including increased popping, pain, stiffness, weakness, instability, and limitation of motion.  He also asserted that his right hip was worse after surgery in 2008 with popping several times a day as well as displacement of the right leg, noting that he was to receive additional evaluation of the hip at VA in August 2010.  It was indicated that his service-connected depressive disorder was manifested by increased anxiety and memory loss, suicidal ideation, social isolation, and occupational impairment.  He further complained of ferocious allergies, minor polyps of the right sinus cavity, and near continuous nasal discharge of blood or mucus. 

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Moreover, the duty to assist includes, when appropriate, affording the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Since the Veteran's statements as well as the evidence of record suggests that his service-connected disabilities have worsened since the last examinations in July 2007 and May 2008, the AOJ should arrange for the Veteran to undergo VA examinations at an appropriate VA medical facility to determine the current nature and severity of his service-connected hip, knee, back, sinus, nasal, and psychiatric disabilities. 

Additionally, the claims file reflects that the Veteran has received VA medical treatment for his service-connected disabilities from the VA Medical Center in Gainesville, Florida, and the Community-Based Outpatient Clinic (CBOC) in Ocala, Florida (North Florida/South Georgia VA Healthcare System); however, as the claims file only includes treatment records from those providers dated up to July 2010, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected hip, knee, back, sinus, nasal, and psychiatric disabilities from the Gainesville VAMC and Ocala CBOC (North Florida/South Georgia VA Healthcare System) for the period from July 2010 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Once the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA joints examination to determine the severity of his service-connected hip and knee disabilities identified as right knee degenerative disease of the anterior cruciate ligament with patellofemoral pain syndrome, left knee patellofemoral pain syndrome, status post right hip resurfacing arthroplasty, and left hip femoral head avascular necrosis.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  Range of motion studies should be included.  

With respect to each affected joint, the examiner should describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.

The rationale for all opinions expressed should be provided in a legible report.  

3.  Once the requested records have been associated with the claims file, the Veteran should be scheduled for a VA spine examination to determine the severity of his service-connected disc desiccation at L5-S1 with disc bulge, left neural forminal stenosis, and radiculopathy.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies (to include X-rays and/or NCV/EMG) are to be performed.  Range of motion studies should be included.  

With respect to the lumbar spine, the examiner should describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.

The examiner should also identify the nature and severity of all neurologic manifestations of the Veteran's service-connected lumbar spine disability, to include sensory loss, and bowel, bladder, or erectile dysfunction, with reference to the nerve(s) affected.

The rationale for all opinions expressed should be provided in a legible report.  

4.  Once the requested records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected sinusitis and allergic rhinitis with polyposis.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

With respect to the Veteran's sinusitis, the examiner should state whether the Veteran experiences one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment OR three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

With respect to the Veteran's allergic rhinitis with polyposis, the examiner should state whether the Veteran experiences greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.

The rationale for all opinions expressed should be provided in a legible report.  

5.  Once the requested records have been associated with the claims file, the Veteran should be scheduled for a VA mental disorders examination to determine the severity of his service-connected depressive disorder not otherwise specified (also claimed as nervous stomach, mental health, panic disorder, and agoraphobia).  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service- connected depressive disorder.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his service-connected depressive disorder.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The rationale for all opinions expressed should be provided in a legible report.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence, to specifically include all evidence received since the issuance of the September 2008 supplemental statement of the case.  If the claims remain denied, issue the Veteran a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


